Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/25/2022 has been entered.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic (US Patent Application Publication No. US2015/0010225 A1) in view of Chan (US Patent Application Publication No. US2014/0022283 A1), further in view of Applicant admitted prior art (hereinafter referred to as AAPA).

Regarding claim 1, Popovic teaches an endoscopic imaging system comprising:
An endoscope (endoscope 12 Fig.1) for generating an endoscopic video of an anatomical structure within an anatomical region (abstract, [0031]); and
An endoscope guidance controller (endoscope controller 22, including endoscope position commands 25 Fig.1) operably connected to the endoscope (via robot controller 21 and robot actuator commands 26 and robot 11 Fig.1 [0033]), 
the endoscopic guidance controller (22+25) structurally configured, to be responsive to a registration between the endoscopic video and a volume image of the anatomical region (controller registers the intra-operative endoscopic image (IOEI) 14 to a pre-operative three-dimensional image 44 of the vessel tree, Abstract, [0009-11]), to control a graphical user interface to facilitate a user interaction (Controller (22+25) incorporate image processing module 23 and visual servo module 24 Fig2 [0034], generating IOEI/ pre-operative 3D images which can be view/control by surgeon via the graphical interface [0039-43]), and
Wherein the endoscopic guidance controller is further configured to guide based on user interface (surgeon may interact with graphical interface using input device, structure of anatomical region can be seen on computer display [0039-43]), the endoscope to a location within the anatomical region (by surgeon or a robot [0048]) and position the endoscope corresponding a field of view of the endoscope point of interest (Popovic’s robot 11 guide endoscope 12 to desire positions the surgeon selects on pre-operative 3D image [0048] (point of interest). The robot is controlled by endoscopic controller (22+25) by converting command to robot actuator commands [0033] [0036] [0048], also in AAPA page 13 of remark filed 7/28/2020).

	Popovic teaches the features of endoscope controller cited above, and that the controller is able to generate and register the intra-operative endoscopic image to a pre-operative three-dimensional volume image of an anatomical region, however, does not specifically disclose the graphical user interface including at least one interactive planar slice of the volume image, and the interface comprising a slice selector, and the details relative to the slice selector recites in claim 1.
	Chan teaches an apparatus for use during intervention procedures on a trackable intervention site including a graphical interface, and a way to display the 3D image data on the graphical interface by displaying volumetric image data of anatomical structures in axial, coronal, sagittal views as well as a 3D model (Fig.6, [0057]). Chan further teaches that a user can use a mouse or other tracking tools to manipulate image slices [0058].
	It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify how 3D volume image is displayed to the user, by including a graphical interface that displays 3 orthogonal slices images of the 3D volume image (axial, coronal and sagittal views) as well as the 3D model, such as that taught by Chan [0057-58], and guiding the endoscope towards the point of interest for imaging with a planar view corresponding to the planar slice, to maintain accuracy over the course of a procedure, and provide the capability to view image volume from a different perspectives.(Chan [0058]).
AAPA teaches user interaction may further involve a user navigation through one or more interactive planar slices of volume image via the slice selector as known in the art (AAPA regarding this particular passage affirmed by Patent Trial and Appeal Board (PTAB) on page 5-7 of decision 01/20/2022).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Popovic to include slice selector, such as that taught by AAPA, which by including the slice selector navigating through one or more interactive planar slices of an volume image, provides options for the one or more interactive planar slices to be selected (selected at least one interactive planar slice) corresponds to a selected planar view of the anatomical structure, to allow user selection of point of interest of the selecting at least one interactive planar slice corresponds to a selected planar view of the anatomical structure, thus enable the controller configured to position the endoscope based on the selected planar view and the selected point of interest.

Regarding claims 2, Popovic, Chan and AAPA teaches the limitation stated above, Chan further teaches wherein the at least one interactive planar slice comprises at least one of:
An interactive axial slice of the volume image (Fig.8A);
An interactive coronal slice of the volume image (Fig.8B); and
An interactive sagittal slice of the volume image (Fig.8C).

Regarding claim 3, Popovic, Chan and AAPA teaches the limitation stated above, Chan further teaches wherein:
The endoscope guidance controller (modified controller) is responsive to a user navigation through a plurality of interactive planar slices of the volume image (volume image maybe re-sliced, user may navigates through multiple planar slices [0058-62]), and 
The endoscopic guidance controller is further responsive to a user selection of the at least one interactive planar slice of the volume image (image manipulation option to resliced volume image [0058]) derived from the user navigation through the plurality of interactive planar slice of the volume image [0058-62].

Regarding claim 5, Popovic, Chan and AAPA teaches the limitation stated above, Chan further teaches wherein the graphical interface (modified interface) further comprises a display of endoscopic video (Fig.8E [0062]); and
the endoscopic guidance controller (modified controller) is responsive to a user selection of a point of interest within the at least one interactive planar slice of the volume image (responsive on user input [0062]); and
The endoscopic guidance controller controlling a display of the user selection of the point of interest within the endoscopic video (Fig.8E shows the video feed of the intervention side [0062]).


Regarding claim 8, Popovic, Chan and AAPA teaches the limitation stated above, Chan further teaches wherein the graphical user interface (modified) further comprises:
The endoscopic video (Fig.8E) of the anatomical structure within the anatomical region; and
An augmented endoscopic view (Fig.8F [0062-63]) of the volume image of the anatomical region.

Regarding claim 9, Popovic, Chan and AAPA teaches the limitation stated above. Popovic teaches an endoscopic imaging system further comprising:
A robot (robot 11 Fig.1) operably connected to the endoscope guidance controller (endoscope controller 22, including endoscope position commands 25 Fig.1, operably connected to the endoscope via robot controller 21 and robot actuator commands 26 and robot 11 Fig.1 [0033] [0048]) and the (endoscope 12 mounted to the end-effector of robot 11 [0030]), the robot configured to position the endoscope relative to the anatomical structure within the anatomical region [0030] based on control by the endoscopic guidance controller.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic in view of Chan and AAPA, further in view of Berry (US Patent Application Publication No. US 2013/0315452 A1).
Regarding claims 6, Popovic, Chan and AAPA teaches the limitation stated above, however, does not explicitly teaches “configured to display clipping of the volume segmentation of the anatomical structure”. 
Regarding claims 7, Popovic, Chan and AAPA teaches the limitation stated above, however, does not explicitly teaches “responsive to a user selection of a point of interest within the clipping of volume segmentation of the anatomical structure”.

Berry teaches a personalized anatomical diagnostics and simulations interface wherein the graphical interface controls a display of a clipping of the volume segmentation of the anatomical structure (Fig.5 and 9, [0091-94]), such interface is responsive to a user selection of a point of interest within the clipping of the volume segmentation of the anatomical structure (see Fig.9 control panel on the left, the panel is responsive to user’s selection of for example front/top [0101-102]).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Popovic, AAPA and Chan’s graphical interface to include control a display of a clipping of the volume segmentation of the anatomical structure and being responsive to a user selection of a point of interest within the clipping of volume segmentation of the anatomical structure, such as that taught by Berry, to identify and render anatomical presentations related to treatment options and improve graphical user interface for educational purposes or surgical use [0009-10] (combination affirmed by PTAB on page 7 of the decision 01/20/2022).


Response to Arguments
35 USC § 103
Applicant’s argument regarding 35 USC § 103 rejections regarding Claims 1-3, 5-9 in view of claims amendment filled 02/25/2022 has been fully considered, new ground of rejection is being set forth (see rejection above).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795    

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795